U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53098 SHATRUSEN, INC. (Exact name of registrant as specified in its charter) Nevada 26-1540683 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8th Lane Road, Ocala FL 34481 (Address of principal executive offices) (928) 713-2386 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesý No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).ýYesoNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:At August 20, 2010 there were 1,000,000 shares of common stock outstanding. Item 1. Financial Statements Page Balance Sheet as of June 30, 2010 (unaudited) and December 31, 2009 (audited) F-1 Statement of Operations for the three months ended June 30, 2010 and 2009 (unaudited) for the period from inception (December 4, 2007) through June 30, 2010 F-2 Statement of Operations for the six months ended June 30, 2010 and 2009 (unaudited) for the period from inception (December 4, 2007) through June 30, 2010 F-3 Statement of Stockholders’ Deficit at June 30, 2010 F-4 Statement of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) and for the period from inception (December 4, 2007) through June 30, 2010 F-5 Notes to Financial Statements. F-6 2 Shatrusen, Inc. (A Development Stage Company) Balance Sheets As of June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Note Payable to a Related Party Accrued Interest Expense TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock ($0.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding at June 30, 2010 and December 31, 2009) - - Common stock ($0.0001 par value; 100,000,000 shares authorized: 1,000,000 issued and outstanding at June 30, 2010 and December 31, 2009) Additional Paid in Capital - - Deficit Accumulated During the Development Stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 Shatrusen, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Cumulative Totals For the three months ended June 30, Since Inception December 4, 2007 REVENUES Income $
